Citation Nr: 1228630	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-27 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance under Title 38, United States Code, Chapter 34, to include conversion of such benefits to educational assistance under Title 38, United States Code, Chapter 30.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2001 administrative decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On the Veteran's June 2010 VA Form 9 [Substantive Appeal], he indicated that he wished to have a hearing before the Board.  As such, this claim is remanded to afford the Veteran the opportunity to provide testimony in support of his claim.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the Veteran for a Travel Board hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


